  Case 8:17-cv-00126-AG-KES Document 193 Filed 03/26/19 Page 1 of 1 Page ID #:8718




                     Costs not allowed if not requested by the Court or prepared pursuant to stipulation.
                                                                                                                  0        _______




                                                                                                              $33,305.92
                                                                                                                           _______




                              $33,305.92

Kiry K. Gray                                      R. Ingram                                                 3/26/2019
